ORDER
PER CURIAM.
On consideration of the report and recommendation of the Board on Professional Responsibility, recommending that the respondent be suspended for thirty days, letter from Bar Counsel electing not to note an exception to the report and recommendation of the Board on Professional Responsibility, and it appealing that respondent has not filed an exception to the discipline recommended by the Board on Professional Responsibility, it is
ORDERED, sua sponte, that, pursuant to Rule XI, § 11(f)(1) of the Rules Governing the Bar, effective January 1,1995, the recommendation by the Board on Professional Responsibility to impose discipline consisting of a thirty day suspension from the practice of law is hereby adopted and imposed by this Court. It is
FURTHER ORDERED that said thirty day suspension shall begin thirty days after the date of this order. It is
FURTHER ORDERED that respondent’s attention is drawn to the requirement of D.C.App. Rule XI, § 14 relating to suspended attorneys and to the provisions of § 16(c) dealing with the timing of eligibility for reinstatement as related to compliance with § 14, including the filing of the required affidavit.